Citation Nr: 1646318	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a left foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1977 to January 1981, and from July 2004 to August 2004, with additional service in the Army Reserves and the South Carolina National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2009 and September 2009 rating decisions.  In the July 2009 rating decision, the RO denied service connection for a low back condition, and left foot condition.  Additional information was submitted and the denials were continued in a  September 2009 rating decision.  In October 2009, the Veteran filed a notice of disagreement (NOD) with the denials of service connection low back pain and left foot condition A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In January 2011, the Veteran testified during a Board hearing before a Veterans Law Judge in Washington, DC.  A transcript of that hearing has been associated with the Veteran's VA claims file. 

In September 2011, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action,  the AOJ continued to deny the claims (as reflected in a November 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In December 2012, the Veteran was informed that the Veterans Law Judge who conducted the January 2011 hearing was no longer employed with the Board, and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  He was informed that he had the right to a new hearing; however, in December 2012, he responded that he did not want a new hearing.

In May 2015, the Board, inter alia,  remanded the claims for  service connection for a low back condition and a left foot condition  to the  AOJ for additional action, to include additional development.  After completing the requested development, the AOJ continued to deny these claims (as reflected in a February 2016 SSOC) and has returned these matters to the Board for further appellate consideration.

This appeal has now been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran has asserted a low back injury occurred in service, no lumbar spine disorder was shown in service or for many years thereafter; there is no credible evidence of lumbar spine symptoms during service, or of a continuity of such symptoms since service; and the only competent, probative opinion evidence to address whether there exists a medical relationship between current lumbar spine degenerative joint disease and the Veteran's service weighs against the claim.

3.  Although the Veteran has asserted a left foot injury occurred in service, no left foot disorder shown in service or for many years thereafter; there is no credible evidence of left foot symptoms  during service, or of a continuity of such symptoms since service; and the only competent, probative opinion evidence to address whether there exists a medical relationship between current left foot disorder and the Veteran's service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the instant case, in April 2008, October 2008, November 2008, March 2009, and August 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA consistent with Pelegrini.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2009 and September 2009 rating decisions reflects the initial adjudication of the claims after issuance of these letters. Also, during the Board hearing, both the Veteran and his representative exhibited actual knowledge of what was needed to substantiate the Veteran's claims-to include the request to reopen herein decided.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  While the Veteran's service treatment records and service personnel records are of record, they appear to be incomplete.  At the time of the December 2007 Board decision, there were service personnel and medical records associated with the Veteran's claims file.  Since then, additional records were obtained and associated in May 2008, June 2008, December 2009, January 2010, and February 2010; in February 2010, his service treatment records from his first period of service were received. In a February 2010 letter, the RO notified the Veteran that his service treatment records from his first period of service, from January 1977 to January 1981, were misplaced; the letter asked the Veteran to submit any service treatment records that the Veteran had in his possession and informed him of documents that could be substituted for his service treatment records.  In a May 2010 VA Memorandum there was a formal finding on the unavailability of complete active duty service treatment records; all steps taken were noted.

The Veteran's personnel records and service treatment records from his National Guard service and his second period of active duty service, from July 2004 to August 2004, are associated with the claims file.  In addition, as discussed below, a negative response for additional service treatment records was received from the Records Management Center in October 2011 and additional service treatment records were received from the South Carolina National Guard in November 2011. In addition, the Veteran was notified by a January 2011 letter that the records were not available from the Records Management Center.  Under these circumstances, the Board finds that the AOJ has undertaken appropriate action to attempt to obtain any additional, outstanding service records, and that no further action in this regard is required.

As for the Board hearing, in Bryant v Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103  (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked. In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the January 2011 hearing, the Veterans Law Judge identified the issues on appeal-to include the matters herein decided.   Also, pertinent testimony was elicited regarding the nature and etiology of the Veteran's low back disability and left foot disability, and whether there was any existing, pertinent evidence outstanding.  The Board hearing transcript also reflects appropriate exchanges between the Veteran, his representative and the Veterans Law Judge pertaining to the bases for denial of the claims on appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but the outstanding issues material to substantiating the claims were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with either claim, on these facts, such omission was harmless.  At the Veteran's request, the record was left open for 60 days to allow for the submission of additional evidence,  and the Board subsequently sought further development of the claims. 

In the September 2011 remand, the AOJ was directed to obtain treatment records from the Reserves and National Guard, and to afford the Veteran a VA examination for his low back and left foot claims.  While a negative response for additional service treatment records was received from the Personnel Records Management Center in October 2011, additional service treatment records were received from the South Carolina National Guard in November 2011.  In addition, the Veteran was notified by a January 2011 letter that the records were not available from the Personnel Records Management Center.  As discussed above, the Veteran was afforded a VA mental disorders examination in November 2011, the report of which is of record.  

Further, pursuant to the May 2015 remand, an October 2015 addendum opinion detailing the nature and etiology of each disability remaining for consideration  was provided.  Thus, as the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Also, as noted, the Veteran was afforded a VA examination in connection with his claims for service connection for a low back disability and a left foot disability in November 2011.  Additionally, a supplemental addendum opinion was provided in October 2015.  The Board finds-as discussed in more detail, below-that the November 2011 VA examination and October 2015 addendum opinion are adequate for evaluation of the low back disability and left foot disability claims herein decided, as it as a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.   See Caffrey v. Brown, 6 Vet. App. 377 (1994); Waddell v. Brown, 5 Vet. App. 454   (1993); Lineberger v. Brown, 5 Vet. App. 367 (1993).  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran relates his current low back and left foot disabilities to his second period of active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 . Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis become manifest to a compensable degree within a prescribed period post service (one year for arthritis), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   As noted, arthritis is among the diseases listed in section 3.309(a).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, the Board notes that, generally,  when all of a veteran's service records are not available through no fault of his own, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, however, as discussed above, only records from the Veteran's first period of active service are not available, whereas the Veteran has asserted that his low back and left foot disabilities are related to his second period of active service.  See  November 2011 VA examination report.  As noted above, service treatment records from the Veteran's second period of active service are associated with the claims file.

Records from the Veteran's second period of active service are silent for any low back or left foot problems or complaints.  While the Veteran complained of low back pain prior to service on a June 2004 period examination, the service treatment records from that period of service do not documents any instances of low back pain.  Likewise, the Veteran complained of left foot cracking on that June 2004 periodic examination, the service treatment records from that period of service do not documents any instances of any left foot symptomatology.

Following service, the first evidence of  low back treatment is reflected in a November 2016  private treatment record..  That record reflects  that  the Veteran complained of low back pain having its onset one week prior to treatment and he stated that he could not recall any type of low back injury.  Subsequent treatment records note treatment for low back pain.

In November 2011, the Veteran was afforded a VA examination.  Th examiner noted that a  diagnosis of degenerative joint disease (DJD) was made in 2007.  The Veteran stated that his low back pain began around 2004 and has gotten progressively worse.  The examiner opined that it was less likely than not that a low back disability was related to service.  As rationale, the examiner stated that there was no evidence of any low back pain or injury in service and without such evidence there would be no basis for connection between the Veteran's current complaints and service.

With regard to the left foot disability, the examiner noted that that the Veteran had been diagnosed with calcaneal spurs in 2007.  The Veteran reported that his left foot began bothering him in 2007, following service.  The examiner opined that it was less likely than not that a left foot disability was related to service.  As rationale, the examiner stated that there was no evidence of any left foot problems or injury in service and without such evidence there would be no basis for connection between the Veteran's current complaints and service.

In October 2015, the prior VA examiner provided an addendum opinion with respect to the low back and left foot disabilities.  She reiterated that it was less likely than not that a low back disability was related to service.  As rationale, the examiner acknowledged the June 2004 complaints of low back pain-prior to service-but noted that there was no abnormal back findings at that time.  Additionally, the examiner noted that the next record of low back pain was in the November 2006 private treatment record, which noted that low back pain began one week prior.  The examiner acknowledged the Veteran's complaints of low back pain symptoms, but noted that such does not establish  a professional diagnosis of a low back disability during service or within a year of service.  

As regards a left foot disability, she reiterated that it was less likely than not that a low back disability was related to service.  As rationale, the examiner acknowledged the June 2004 complaints of dry and cracking feet-prior to service-but noted that there was no abnormal left foot findings at that time.  Additionally, the examiner noted that the next record of low back pain was in a September 2008 treatment record, which noted a left foot spur.  The examiner noted that there were no foot problems in September 2007 or November 2006 progress notes.  The examiner acknowledged the Veteran's complaints of left foot symptomatology, but noted that such does not establish  a professional diagnosis of a low back disability during service or within a year of service.  

As indicated, despite the Veteran's assertion of in-service lumbar spine and left foot injuries, his STRs reflect nothing pertinent to the lumbar spine or left foot.  With respect to the post-service medical records, the first clinical evidence of low back pain following service was in 2006, several years after service.  Such is clearly beyond the one-year post-discharge period for establishing service connection for arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Likewise, as regards a left foot disability, the Veteran asserted that he did not experience left foot pain until following service in 2007.  He has made no assertion that he began experiencing left foot pain during service.  The Board also points out that the passage of several years between discharge from active service and the medical documentation of the claimed disabilities is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the only competent, probative opinions to address the medical relationship, if any, between the low back and left foot disabilities diagnosed years post service and the Veteran's service weigh against the claim. The medical professional who examined the Veteran and provided the November 2011 opinions, as well as the October 2015 addendum opinions, explicitly rendered conclusions that weigh against a finding of service connection for current lumbar spine disability or a current left foot disability.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts these opinions as probative of the medical nexus questions.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current lumbar spine disability or current left foot disability and service-and the Veteran has not presented or identified any such existing evidence or opinion.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions, which do not provide persuasive support for either claim..  With regard to the low back disability, while the Veteran asserted that his back pain began in service, in the November 2006 private treatment record, he stated that back pain began a week prior.  Additionally, he stated that he did not recall experiencing any back injury.  Thus, the current assertion that the Veteran has experienced low back pain since service is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("[t]he credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements . . . .").  Regarding the left foot disability, the Veteran has not even asserted that he has experienced left foot problems since service; rather, he has stated that he began experiencing left foot pain in 2007, several years following service.

Furthermore, as for any direct assertions by the Veteran that there exists a medical relationship between current lumbar spine disability or a left foot disability and service, the Board points out that the matter of the  medical etiology of each disability here as issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the matters of the etiologies of the low back and left foot disabilities at issue are  complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the complex medical matter upon which each claim turns.  Id.  Therefore, as, in connection with these  claims, lay assertions as to the etiology of each disability for which service connection is sought have no probative value, the Veteran can neither support the claims, nor counter the competent, probative opinions of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claims for service connection for a low back and for left foot disability must be denied.  In reaching the conclusion to deny each claim,  the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a low back disability is denied.

Service connection for a left foot disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


